Citation Nr: 0109612	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from January 1964 to January 
1966.  His occupational specialty was infantryman.  The 
veteran served in the Army National Guard until December 
1969.

The claims file reflects that the veteran's service medical 
records have not been located.  Specifically, the claims file 
reveals that the service medical records were sent to the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California in August 1967 and to the RO in New 
Orleans, Louisiana, in July 1971.  At the veteran's request 
the RO in Los Angeles requested the service medical records 
from a federal archives location in Laguna Niguel, 
California.  The RO received a negative response.

Post-service medical records reveal that the veteran 
underwent an employment physical examination in October 1967 
and September 1968 with McDonnell-Douglas.  Audiogram results 
were not recorded as definite numerical values.  Rather, 
results were placed on a graph.  It appears that the 
veteran's puretone thresholds for his left ear at 500, 1000, 
2000 and 3,000-Hertz (Hz) frequencies are at "normal" 
level.  The puretone threshold appears to increase at 4000 
Hz.  Maryland CNC speech recognition scores are not reflected 
in the examination report.  The puretone thresholds for the 
right ear appear to be at "normal" level.  Results from the 
September 1968 audiogram were also placed on a graph.  The 
puretone thresholds for the right ear appear to be at 
"normal" levels from 500 to 3000 Hz with an increase at 
4000 and 6000 Hz.  The puretone thresholds for the left ear 
appear "normal" at 500 and 1000 Hz, but rapidly increase 
between 2000 and 6000 Hz.  Maryland CNC speech recognition 
scores are not reflected in the report.

Post-service medical records reveal that the veteran sought 
outpatient treatment for his ears from Kaiser Permanente 
Hospital in Harbor City, California, in September 1988.  The 
treatment notes reflect that the veteran wanted his ears 
checked.  The history reflected the veteran was having 
increasing difficulty hearing and had constant 'chirping 
birds' in his ears, loss of balance when his eyes were closed 
or with sudden turns to the left and use of fingers and Q-
tips in his ears.  

The veteran underwent an audiometric examination in May 1997 
at Southern California Permanente Medical Group.   No 
definite numerical values were reported for puretone 
thresholds.  Speech audiometry discrimination scores for the 
right and left ear were 92 percent and 88 percent 
respectively.

The veteran underwent an examination at a VA facility in June 
1997.  Audiogram results were placed on a graph.  The 
examiner interpreted the audiologic record to reveal slight 
mid-frequency asymmetric hearing loss, greater in the left 
ear than in the right ear, mild to severe mid to high 
frequency, steeply sloping sensorineural hearing loss in the 
right ear, and moderate to severe mid to high frequency, 
steeply sloping sensorineural hearing loss in the left ear.  
The report revealed that speech discrimination was good for 
the right ear and poor for the left.

Although none of the examination reports provide exact 
figures for puretone thresholds, the Board notes that the 
veteran does meet the criteria for hearing loss disability in 
38 C.F.R. § 3.385 (2000) through his speech audiometry 
discrimination scores provided in the May 1997 examination.  
The Board also notes the veteran has a current diagnosis of 
bilateral hearing loss, which was diagnosed as a result of 
treatment at a VA facility.  In light of the veteran's 
current disability and new legislative changes set forth 
below, the Board finds that a medical opinion is necessary to 
decide the claim for service connection for bilateral hearing 
loss.

The Board notes that under new law the VA has a heightened 
obligation to locate relevant government records and 
associate them with the claims file.  The Board finds 
therefore, that the RO should exhaust all reasonable efforts 
to locate the service medical records in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereinafter the VCAA).

Recently enacted, the VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of pertinent 
medical treatment for any hearing 
disorder.  Any medical records other 
than those now on file pertaining to any 
hearing disorder should be obtained and 
associated with the claims folder.

3.  In light of the VCAA, the RO should 
take approprite further action to obtain 
the service medical records, or to 
establish that it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

4.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any hearing disability.  All 
indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination in 
conjunction with the examination.  The 
medical provider is specifically 
requested to address the findings from 
the audiological examinations performed 
for McDonnell-Douglas, in October 1967 
and in September 1968.  After the 
examination and a review of the evidence 
in the claims folder, including service, 
private and VA medical records, the 
provider should express opinions as to 
the following: 

(a) what is the nature, etiology and 
diagnosis of any hearing disability 
present during service or within one 
year of service;

(b) what is the etiology and correct 
diagnosis of any current hearing 
disability; and

(c) what is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current hearing disability and his 
service, bearing in mind his 
occupational specialty of infantryman.

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the required opinion 
is in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




